Citation Nr: 0914985	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
a chronic bilateral hip disorder, to include as secondary to 
the residuals of a left ankle fracture, and if so whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
a low back disorder, to include as secondary to the residuals 
of a left ankle fracture, and if so whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
a right foot disorder, to include as secondary to the 
residuals of a left ankle fracture, and if so whether the 
reopened claim should be granted.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a left ankle disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and April 2006 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to an evaluation in excess of 10 
percent for the residuals of a left ankle fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The Board denied service connection for a chronic 
bilateral hip disorder, a low back disorder, and a right foot 
disorder in an August 2003 decision.  That decision is final 
based upon the evidence of record at that time.

2.  The evidence added to the record since the August 2003 
Board decision bears directly and substantially upon the 
issue of service connection for a chronic bilateral hip 
disorder, to include as secondary to the residuals of a left 
ankle fracture.  In addition, it raises a reasonable 
possibility of substantiating the claim, and is, by itself or 
in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue, warranting reopening of the 
previously denied claim.

3.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed chronic bilateral hip 
disorder, to include as secondary to the residuals of a left 
ankle fracture, is related to the veteran's active military 
service.

4.  The evidence added to the record since the August 2003 
Board decision bears directly and substantially upon the 
issue of service connection for a low back disorder, to 
include as secondary to the residuals of a left ankle 
fracture.  In addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

5.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed low back disorder, to 
include as secondary to the residuals of a left ankle 
fracture, is related to the veteran's active military 
service.

6.  The evidence added to the record since the August 2003 
Board decision bears directly and substantially upon the 
issue of service connection for a low back disorder, to 
include as secondary to the residuals of a right foot 
disorder.  In addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

7.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed right foot disorder, to 
include as secondary to the residuals of a left ankle 
fracture, is related to the veteran's active military 
service.

8.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
left knee disorder is related to the Veteran's active 
military service, and arthritis is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 2003 Board decision, 
wherein the Board denied service connection for a chronic 
bilateral hip disorder, to include as secondary to the 
residuals of a left ankle fracture, is new and material; 
thus, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

2.  A chronic bilateral hip disorder, to include as secondary 
to the residuals of a left ankle fracture, was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  Evidence submitted since the August 2003 Board decision, 
wherein the Board denied service connection for a low back 
disorder, to include as secondary to the residuals of a left 
ankle fracture, is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.

4.  A low back disorder, to include as secondary to the 
residuals of a left ankle fracture, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

5.  Evidence submitted since the August 2003 Board decision, 
wherein the Board denied service connection for a right foot 
disorder, to include as secondary to the residuals of a left 
ankle fracture, is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.

6.  A right foot disorder, to include as secondary to the 
residuals of a left ankle fracture, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

7.  A left knee disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred as a result of such service.  38 U.S.C.A. §§ 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005 and August 2005, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed him that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 rating 
decision and April 2006 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In this case, the Veteran has been amply informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. Thus, the Board 
concludes that the notifications received by the Veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2008)). As noted above, the amended regulation 
requires that VA, rather than the claimant, bear the burden 
of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

A.  New and Material Evidence for Chronic Bilateral Hip 
Disorder

Summarizing the evidence of record at the time of the August 
2003 Board decision, the Veteran's service treatment records 
(STRs) do not show complaints or treatment related to his 
hips.  J.W.H, a private chiropractor and naturopathic medical 
doctor, wrote in August 2001 that the Veteran had pain in 
both hips and was diagnosed with bilateral bursitis.  
However, the Veteran's medical evidence of record did not 
contain a diagnosis of bursitis, and Dr. H did not cite the 
source of the diagnosis.  Dr. H opined that the problems with 
the Veteran's hips were probably caused by limping due to his 
ankle conditions.  In addition, Dr. H wrote that pain in the 
Veteran's ankles caused him to limp, which in turn caused an 
imbalance in his gait and caused increased stress to the 
hips.  X-rays of the hips revealed no osseous changes, and 
therefore Dr. H felt that most of the pain was probably a 
result of soft tissue and muscular stress due to poor body 
mechanics.  At the Veteran's April 2002 VA examination he was 
diagnosed with a strain.

Reviewing the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, in February 
2005 A.W., PA-C, wrote that the Veteran had been treated in 
his office and that there was a possibility that his left hip 
pain could be a result of him compensating for the pain and 
arthrosis of his left ankle.  P.S.B., D.C., wrote in February 
2005 that the Veteran wobbled when he walked due to previous 
injuries to his feet and ankles and that there was "a 
distinct possibility" that this was the root of his 
bilateral hip pain.  Dr. B wrote in May 2005 that it was 
recommended that he get a lumbar support brace for his low 
back and hip pain.

M.W.D., M.D., a private pain management specialist who 
treated the Veteran, wrote in an undated letter submitted to 
the RO in August 2005 that he felt that the Veteran suffered 
from bilateral hip pain secondary to his left ankle injury.  
Dr. D wrote that the Veteran was taking narcotic analgesics 
to manage his pain and may undergo injection based therapy in 
the future.  The Veteran could work with pain but his 
activities of daily living and quality of life were affected.

At December 2005 private treatment with B.N., D.P.M., the 
Veteran complained of hip pain.  Dr. N opined that 
complications related to the Veteran's hip were more likely 
than not associated with an antalgic gate that was a direct 
result of the in-service injury to the left ankle.

At a March 2006 VA examination it was noted that the 
Veteran's left hip pain had its onset in 2001 without injury.  
The Veteran did not use any assistive devices and had not had 
surgery.  The pain averaged a five out of ten in severity and 
bothered him daily.  He could not lift over 30 pounds at 
work, was treated with Roxicodone, and was not affected in 
his daily activities.  On examination, the hips were tender 
to palpation.  Manual muscle testing was 5/5 bilaterally.  
Range of motion testing of the right hip was 70 degrees 
flexion, 25 degrees abduction, 20 degrees adduction, 45 
degrees internal rotation, and 35 degrees external rotation.  
The left hip had 55 degrees of flexion, 30 degrees of 
abduction, 20 degrees adduction, 25 degrees internal 
rotation, and 45 degrees external rotation.  The examiner 
noted that the pain of which the Veteran complained on range 
of motion testing was mostly in his low back and not his 
hips.  The Veteran was diagnosed with a mild, chronic strain.  
The examiner opined that with the first onset of 
symptomatology in 2001, over 20 years since the onset of the 
left ankle disorder in service, and with the residuals of the 
left ankle disorder insufficient to cause a hip disorder, the 
current bilateral hip disorder was not caused by or related 
to the service-connected left ankle disorder.  In addition, 
the examiner noted that the hips did not cause any 
aggravation of the service-connected left ankle disorder.

In March 2006, a physician's assistant noted in a Family and 
Medical Leave Act Certification form that the Veteran had 
chronic hip pain.  He did not state an opinion as to the 
etiology of the hip pain.

Private primary care notes from April 2006 indicate that 
C.J.G., PA-C, the treating provider, felt that the pain the 
Veteran's hips could be a result of chronic ankle pain.

M.D., a private physical therapist, treated the Veteran in 
July and August 2008.  He wrote in August 2008 that he 
reexamined the Veteran for pain over the left side of the 
hip, pelvis, and sacroiliac.  The pain fluctuated with 
activity and could be as high as an eight out of ten in 
severity with minimal changes.  Mr. D wrote that the 
Veteran's functioning was at 40 percent of his normal level 
and that he continued to have pain with walking and prolonged 
positions.  The prognosis was good for a substantial decrease 
in the pelvic and sacroiliac pain with continued treatment.

The Board views the evidence submitted since the August 2003 
Board decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's chronic bilateral hip 
disorder.  Therefore, it bears directly and substantially 
upon the specific matter under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See Hodge, supra.  Thus, this evidence 
is new and material, and we may reopen the appellant's claim 
of entitlement to service connection for a chronic bilateral 
hip disorder.

Reviewing the reopened claim on the merits, the Board does 
not ascribe a high probative value to Dr. H's opinion because 
he appears to have based it upon the Veteran's having been 
diagnosed with bursitis, which is not supported by the 
record.  A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995). We recognize that such an opinion cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements if rebutted by overall weight of the evidence).  
Moreover, review of the a veteran's claims file is not a 
strict requirement for a private medical opinion, although 
the probative value of a medical opinion is dependent upon 
whether the clinician had access to, or was otherwise 
informed of, the relevant facts of the case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, Mr. W, Dr. B, and Mr. G merely stated that it is 
possible that the Veteran's hip disorder was caused by his 
service-connected left ankle disorder.  Such speculative 
opinions are not sufficient to establish service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  Furthermore, the Dr. B 
discussed both of the ankles and feet, and he is only 
service-connected for the left ankle.

Dr. D wrote that he felt that the Veteran's bilateral hip 
pain is secondary to his left ankle injury.  However, Dr. D 
did not offer a rationale or analysis for his opinion.  In 
addition, the record does not contain the Veteran's treatment 
notes with Dr. D, and Dr. D did not state how long he had 
treated the Veteran.  In contrast to Dr. D's opinion, the 
March 2006 VA examiner felt that the left ankle disorder is 
insufficient to cause a hip disorder.  Dr. N felt that the 
Veteran's hip pain is secondary to the service-connected 
right ankle disorder.  However, his treatment notes do not 
indicate that he examined the Veteran's hips or reviewed any 
imaging studies of the hips.  This lessens the probative 
value of his opinion.  See LeShore, supra.

Where the record contains both positive and negative 
evidence, including addressing whether a veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.  In the present 
case, the Board finds that the March 2006 VA examiner's 
opinion to be of greater probative value than Dr. D's and Dr. 
N's opinions, because the VA examination notes show the 
rationale for the opinion.

Furthermore, Dr. D and Dr. N did not make a diagnosis of the 
Veteran's hip, beyond pain.  To the extent that a veteran 
complains of hip pain, pain itself is not a disability for VA 
purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of hip pain can be attributed, there is 
no basis to find a hip disorder for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

We recognize the sincerity of the arguments advanced by the 
Veteran that his chronic bilateral hip disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, 
chronic bilateral hip disorders require specialized training 
for a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a chronic bilateral hip disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

B.  New and Material Evidence for Low Back Disorder

Summarizing the evidence of record at the time of the August 
2003 Board decision, the STRs do not show complaints or 
treatment related to the Veteran's back.  Dr. H did not make 
any findings related to the Veteran's back.  At the April 
2002 VA examination the Veteran was noted to have a reduced 
range of motion in his low back.  X-rays of the lumbar spine 
showed minimal degenerative joint disease.

Reviewing the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, in February 
2005 Mr. W wrote that there is a possibility that the 
Veteran's back pain could be a result of compensating for 
pain and arthrosis in the left ankle.  Dr. B wrote in March 
2005 that his diagnosis of the Veteran was lumbar 
radiculitis, lumbar segmental dysfunction, and thoracic 
segmental dysfunction.  Dr. B wrote in February 2005 that 
there was a "distinct possibility" that the Veteran's sharp 
low back pain was because of his previous injuries to his 
feet and ankles.  In May 2005, Dr. B wrote that it was 
recommended that the Veteran get a lumbar support base for 
his low back and hip pain.

A June 2005 lumbar MRI from private treatment showed broad-
based central/left-sided disc protrusion/herniation at L4-5 
associated with moderate canal stenosis and impingement of 
the left L5 nerve root.  There was also mild neural foraminal 
narrowing of the left at L5, and otherwise the study was 
"relatively unremarkable."  

Dr. D wrote in his undated letter discussed above that the 
Veteran's low back pain was secondary to the left ankle 
disorder.

At the December 2005 treatment with Dr. N, the Veteran 
complained of low back pain.  Dr. N opined that complications 
related to the Veteran's low back pain are more likely than 
not associated with an antalgic gate that was a direct result 
of the in-service injury to the left ankle.

At the March 2006 VA examination, it was noted that the 
Veteran had the onset of his low back pain in 2002, without 
injury.  He had not had any surgery and did not use 
ambulatory aids, and he had a brace.  The Veteran said his 
back hurt daily and he rated the pain as being a nine out of 
ten in severity.  The pain went to both lower extremities, 
there were no flare ups, and he used pain medication in 
addition to the brace.  The Veteran reported having trouble 
with driving, lifting, and with daily activities.

On examination, the Veteran had a slightly antalgic gait on 
the left and was tender to palpation.  Deep tendon reflexes 
were 1/4, a seated straight leg raise was negative, and 
manual muscle strength testing was 5/5.  Range of motion 
testing was flexion 65 degrees, extension 15 degrees, side 
bending 15 degrees right and 18 degrees left, and rotation 20 
degrees bilaterally.  The examiner wrote that the lumbar MRI 
failed to show broad base left disc protrusion at L4-5.  
Functional impairment was moderate and there was no weakness, 
fatigability, and incoordination.  Given the onset 22 - 23 
years after the injury to the left ankle, the examiner felt 
that the current low back disorder was not caused by or 
related to the service-connected left ankle disorder and did 
not aggravate any service-connected disorder.

In March 2006 a physician's assistant noted in a Family and 
Medical Leave Act Certification form that the Veteran had 
degenerative disc disease and radiculitis.  He did not state 
an opinion as to the etiology of these disorders.

Private primary care notes from April 2006 indicate that Mr. 
G, the treating provider, felt that the pain the Veteran's 
low back could be a result of chronic ankle pain.

The Board views the evidence submitted since the August 2003 
Board decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's low back disorder.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a low back disorder.

Mr. W, Mr. B, and Mr. G merely stated that it was possible 
that the Veteran's low back disorder was caused by his 
service-connected left ankle disorder.  Such speculative 
opinions are not sufficient to establish service connection.  
See Tirpak, supra.  Furthermore, the Dr. B discussed both of 
the Veteran's ankles and feet, and he is only service-
connected for the left ankle.

As discussed above, where the record contains both positive 
and negative evidence including addressing whether a 
veteran's claimed condition is related to military service, 
it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans, supra, citing Owens, supra.  The Board is mindful that 
we must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Evans, supra; see also Rucker, supra, citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.  In 
the present case, the Board finds that the March 2006 VA 
examiner's opinion to be of greater probative value than Dr. 
D's and Dr. N's opinions, because the VA examination notes 
show specific rationale for the opinion.

Furthermore, Dr. D and Dr. N did not make a diagnosis of the 
Veteran's back, beyond pain.  To the extent that the Veteran 
complains of  low back pain, pain itself is not a disability 
for VA purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of hip pain can be attributed, there is 
no basis to find a hip disorder for which service connection 
may be granted.  Sanchez-Benitez, supra.

We recognize the sincerity of the arguments advanced by the 
Veteran that his low back disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
low back disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a low back disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.
  
C.  New and Material Evidence for Right Foot Disorder

Summarizing the evidence of record at the time of the August 
2003 Board decision,  the STRs show that the Veteran was 
diagnosed with pes planus at his enlistment examination.  In 
January 1977 the Veteran complained of pain in the lateral 
aspect of his right foot that radiated upward and began 
during physical training.  The records indicate that the pain 
began on Monday January 10, 1976.  However, January 10 was on 
a Monday in 1977, and was not in 1976.  Furthermore, the 
Veteran did not enlist until February 1976.  Therefore, the 
Board will assume that the Veteran's right foot pain from 
physical training began in January 1977, and not January 
1976.  He was diagnosed with a mild strain and was told to 
take aspirin, use heat, and to elevate the right foot.  At 
November 1978 treatment the Veteran's right ankle was swollen 
and his right foot had a limited range of motion.  The 
Veteran was instructed to use ice packs, to elevate his right 
ankle, and to use an ace wrap.

Private treatment notes from C.H. show that in November 2000 
the Veteran was evaluated for complaints of right foot pain 
after dropping a weight on his right foot at the gym.  X-rays 
were negative, and subsequent x-rays were interpreted to show 
a healing fracture of the lateral process of the right talus.  
There were no complaints related to the Veteran's left ankle.  
A December 2000 bone scan showed foci that were consistent 
with degenerative arthritis in the right foot and ankle.  A 
January 2001 clinical note indicates that the bone scan 
showed normal uptake in the right foot and ankle.  The pain 
in the right foot and ankle was found to be associated with 
the Veteran's overuse, limping and pain of the left ankle.  
The Veteran was also treated for complaints of an injury to 
the second toe on the right foot that the Veteran said 
occurred when a gate ran over the foot.

Dr. H wrote in August 2001 that the Veteran complained of a 
light, throbbing pain in the right ankle that was aggravated 
by walking up and down stairs.

An August 2001 VA examiner opined that there is no 
relationship between the Veteran's right foot condition and 
the service-connected residuals of the left ankle fracture.  
X-rays of the right foot were normal.  At an April 2002 VA 
examination the Veteran indicated that he had medial soreness 
in the right ankle and that the onset was in 2002 with no 
injury.  He had pain about five days per week and had 
weakness and fatigability that he related to the pain, and he 
limped on the right some of the time.  There was no swelling 
in the right ankle, and there was slight plus tenderness to 
palpation.  The range of motion was 20 degrees dorsiflexion 
and 35 degrees plantar flexion.  The examiner diagnosed the 
Veteran with a right ankle strain with mild functional 
impairment.

Reviewing the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, Dr. D wrote 
in his undated letter that he felt that the Veteran's right 
ankle pain was secondary to compensating for the left ankle 
injury.

The December 2005 private treatment notes with Dr. N indicate 
that the Veteran complained of right ankle pain.  Pedal pulse 
was 2/4 DP and PT on the right and capillary filling time was 
two to three seconds.  A neurological examination of the 
right foot was normal.  Dr. N did not make any diagnosis 
related to the right ankle or foot.

At a March 2006 VA examination the Veteran said that the 
onset of his right foot and ankle injury was when he dropped 
a weight on his foot in 2002, and he then stated that he 
injured it in service in 1978.  He indicated that he had 
symptoms at the time of his separation, that the symptoms got 
worse in 1997 or 1998 without any additional injury, and that 
this was due to "wobbling" alternatively on the right and 
left.  When asked if this was something he was told by a 
doctor, the Veteran said "yes".  He had not had surgery on 
the right foot or ankle, and had used a brace for three 
years.  He had daily pain that averaged a four out of ten in 
severity and there was no swelling.  On examination there was 
no tenderness about the ankle, manual muscle strength testing 
was 5/5, and capillary circulation in the feet was normal.  
Range of motion testing was 20 degrees dorsiflexion, 40 
degrees plantar, 25 degrees inversion, and 20 degrees 
eversion.  

The examiner opined that the right foot was normal except for 
pes planus that pre-existed service.  He diagnosed the 
Veteran with a right ankle chronic strain, mild, with no 
weakness, fatigability, or incoordination.  The examiner felt 
that there was no evidence of a right ankle or foot disorder 
from service that became chronic or had chronic residuals.  
In addition, the examiner opined that the right ankle 
condition was not connected to the service-connected left 
ankle disorder.

At April 2006 primary care treatment with Mr. G, the Veteran 
complained of ankle pain and said that it was getting worse.  
The Veteran said that the pain had been daily since a 1997 
injury.  Favoring one ankle over the other was making the 
pain worse and he was using baclofen and Oxycodone for pain 
control.  June 2006 
X-rays of the right ankle were normal.

The Board views the evidence submitted since the August 2003 
Board decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's right foot disorder.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a right foot disorder.

After a careful review of the evidence, the Board finds that 
service connection has not been established for a right foot 
disorder.  Although the STRs show treatment related to the 
right foot, the in-service injuries appear to have been of a 
transient nature.  Furthermore, the Veteran reported at 
private treatment in November 2000 that he had injured his 
foot when he dropped a weight on it.  The August 2001 and 
March 2006 VA examiners both felt that he did not have a 
right foot disorder that was related to his active service.  
Dr. N did not make any diagnosis related to his right foot.  
Dr. D did write that the Veteran's right ankle pain was 
caused by the service-connected left ankle.  However, Dr. D 
did not make a diagnosis for the right ankle.  For the 
reasons discussed above in regards to the chronic bilateral 
hip disorder and low back disorder, the Board does not find 
Dr. D's opinion to have probative value.  See, Evans, supra, 
citing Owens, supra.  In addition, Dr. N and Dr. D did not 
make diagnoses related to the Veteran's right foot or ankle, 
and as discussed above, service connection cannot be granted 
for pain alone without a diagnosis of an underlying 
condition.  See Sanchez-Benitez, supra.

We recognize the sincerity of the arguments advanced by the 
Veteran that his right foot disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  As above, it is true that 
his lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
right foot disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a right foot disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

D.  Service Connection for Left Knee Disorder

The Veteran's STRs show that in August 1976 he complained of 
slight pain in his knees when doing exercises such as knee 
bends.  He had not had prior knee injuries and he had no knee 
pain at the time of treatment.  He reported at October 1976 
treatment this his knees were giving out when walking or 
running.  On examination his knees were normal.  In April 
1977 the Veteran complained of a twisting injury to the left 
knee.  On examination he had a full range of motion in the 
knee, and an X-ray did not show any fracture or dislocation.  
At treatment a week later, the knee seemed to lock upon 
movement. 

At the April 2002 VA examination the Veteran reported that 
the onset of his left knee symptoms was in 2002, with no 
injury.  The knee hurt almost daily, medially and laterally.  
Walking a quarter of a mile caused pain, there was occasional 
popping, and no swelling or incoordination.  On examination 
the knee was tender to palpation medically and laterally.  
The cruciate and collateral ligaments were stable, McMurray's 
test was negative, and there was no effusion or crepitation.  
The range of motion was 0 degrees extension and 115 degrees 
flexion.  The examiner felt that there was a moderate loss of 
functional impairment.

Mr. W wrote in February 2005 that the Veteran's knee pain 
could be a result of his compensating for the pain and 
arthritis in his left ankle.  Dr. D wrote in his undated 
letter that the Veteran had experienced left knee pain since 
the 1977 injury.

At the March 2006 VA examination it was noted that the onset 
of the Veteran's left knee symptoms was six weeks after the 
injury in which he jumped two stories.  The Veteran said that 
he still had symptoms at his separation from active service.  
When asked by the examiner whether his left knee symptoms 
were due to service or due to the left ankle, the Veteran 
answered that it was a combination.  He had not had surgery 
on the knee and he reported using a neoprene support, but he 
did not have it with him.  He said that he had pain four days 
per week, and he rated it as a four out of ten in severity.  
There was no swelling, noise, or current treatment.  He said 
the knee gave way about three times per week but he did not 
fall down.  There were no flare ups, but he said he could not 
jog for more than half a mile or play golf.

On examination, the knee had tenderness to palpation medially 
and laterally.  The cruciate and collateral ligament 
examination was negative.  The Veteran complained of some 
pain on McMurray's test and internal torsion, and external 
torsion was negative.  There was no effusion or fatigability, 
and palpation of the knee on active motion revealed slight 
patellofemoral rubbing palpated on extension.  The range of 
motion was 0 degrees extension, 120 degrees active flexion, 
and 135 degrees of passive flexion.  He complained of pain on 
flexion but the examiner noted that the pain he complained of 
was in the back of the knee.  There was no change with repeat 
flexion.  The Veteran was diagnosed with mild medial 
degenerative joint disease with slight functional impairment 
and no weakness, fatigability, or incoordination.  The 
examiner opined that there was nothing in the records to 
evidence a chronic condition with respect to the left knee, 
and no permanent residuals with respect to the left knee.  In 
addition, the examiner felt that there was no left ankle 
condition sufficient to cause the current left knee disorder.  
Therefore, he concluded that the current left knee condition 
was not caused by or related to military service or to the 
left ankle disorder.

In March 2006, a physician's assistant noted in a Family and 
Medical Leave Act Certification form that the Veteran had a 
knee disorder.  He did not state an opinion as to the 
etiology of these disorders.

At December 2005  treatment with Dr. N, the Veteran 
complained of bilateral knee pain.  Dr. N opined that the 
knee pain was more likely than not associated with an altered 
gait due to the 1977 left ankle injury.  
 
After a careful review of the evidence, the Board finds that 
service connection has not been established for a left knee 
disorder.  Although the STRs show treatment related to the 
left knee, the in-service injuries appear to have been of an 
acute and transitory nature.  The March 2006 VA examiner 
opined that the Veteran did not have a left knee disorder 
which was related to his active service or was secondary to 
his service-connected residuals of a left ankle fracture.  
Mr. W and Dr. N did not make any diagnosis related to the 
Veteran's left knee.  Dr. D did write that the Veteran's left 
knee pain was caused by the service-connected left ankle.  
However, Dr. D did not provide a diagnosis for the left knee.  
For the reasons discussed above, the Board does not find Dr. 
D's opinion to have probative value.  See, Evans, supra, 
citing Owens, supra.  In addition, Mr. W, Dr. N, and Dr. D 
did not make any diagnosis related to the Veteran's right 
foot or ankle and, as discussed above, service connection 
cannot be granted for pain alone without a diagnosis of an 
underlying condition.  See Sanchez-Benitez, supra.

We continue to recognize the sincerity of the arguments 
advanced by the Veteran that his left knee disorder is 
service connected.  However, the resolution of issues such as 
the diagnosis of a disability and the determination of 
medical etiology requires professional evidence.  See 
Espiritu, supra.  Although the Veteran's lay statements may 
be competent to describe the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, under 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 
Buchanan, Robinson, supra, a left knee disorder require 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

The evidence preponderates against the claim of service 
connection for a left knee disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim therefore must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for a chronic bilateral hip 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

REMAND

The Veteran currently has a 10 percent evaluation for the 
residuals of a left ankle fracture under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which provides ratings based on 
limitation of extension of the ankle.  Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  Id.

The Veteran underwent a VA examination for his left ankle in 
January 2006.  The examination notes indicate that the 
examining physician examined and measured the range of motion 
of the Veteran's right foot instead of his left.  Under 38 
U.S.C.A. § 5103A, VA has a duty to assist the veteran, 
including providing a medical examination when such an 
examination is necessary to make a decision on the claim.  If 
an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  
Therefore, the claim must be remanded in order for the 
Veteran to have a new VA examination of his left ankle.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the veteran to submit 
any new and pertinent evidence in his 
possession, or identify any outside source of 
such new and pertinent evidence, if there is 
any, and explain to him the type of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
veteran's response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination for his left ankle for rating 
purposes.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of the 
examination should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and studies 
and/or consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should be 
reported in detail.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for an evaluation in excess of 
10 percent for the residuals of a left ankle 
fracture.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


